Name: Commission Regulation (EC) No 2078/94 of 18 August 1994 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain
 Type: Regulation
 Subject Matter: international trade;  means of agricultural production;  Europe;  animal product
 Date Published: nan

 20 . 8 . 94 Official Journal of the European Communities No L 215/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2078/94 of 18 August 1994 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain should be definitively discontinued in order to prevent any disturbance on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Whereas Commission Regulation (EEC) No 1112/93 of 6 May 1993 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as constituted on 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 3810/91 and (EEC) No 3829/92 ('), as last amended Regulation (EC) No 936/94 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued every two months ; Whereas STM licences issued in response to applications lodged on 26 July 1994 in Spain have exhausted that frac ­ tion of the indicative ceiling set aside for the fourth two months of 1994 for live animals ; Whereas the Commission accordingly adopted, by an emergency procedure, appropriate interim protective measures by Regulation (EC) No 1 835/94 (3) ; whereas definitive measures must be adopted ; Whereas, as a definitive measure as referred to in Article 85 (3) of the Act of Accession, the issue of STM licences Article 1 1 . The issue of STM licences is hereby suspended until 5 September 1994 for live animals of the bovine species, other than purebred breeding animals and animals for bullfights. 2. Further applications for STM licences may be lodged from 5 September 1994. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 113, 7. 5 . 1993, p. 10 . (J) OJ No L 107, 28 . 4. 1994, p. 27. 0 OJ No L 191 , 27. 7. 1994, p. 18 .